Citation Nr: 1634012	
Decision Date: 08/29/16    Archive Date: 08/31/16

DOCKET NO.  12-08 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased rating in excess of 40 percent for a fragment wound of the right lower extremity.

2.  Entitlement to an increased rating in excess of 20 percent for fragment wounds of the left lower extremity with muscle damage.

3.  Entitlement to an increased rating in excess of 20 percent for shell fragment wound scars of the bilateral lower extremities. 

4.  Entitlement to an initial compensable rating for chronic kidney disease. 


REPRESENTATION

Appellant represented by:	Stacey P. Clark, Attorney 



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Zi-Heng Zhu, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1963 to June 1973. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Atlanta, Georgia, Regional Office (RO) of the Department of Veterans Affairs (VA), which granted compensation for a chronic kidney disease under 38 U.S.C. § 1151, and assigned a 0 percent rating, effective January 9, 2006.

Subsequently, the RO issued a separate December 2014 rating decision for the Veteran's claims for increased rating for lower extremity disabilities.  The Veteran filed a timely notice of disagreement contesting the assigned ratings for the lower extremities.

The Veteran presented testimony at a Board hearing before the undersigned Veterans Law Judge in May 2015.  A transcript of that hearing is of record. 


REMAND

The Board finds that additional development is required.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims. 

With regard to the claim for a compensable rating for chronic kidney disease, the Board finds that the evidence of record is insufficient in providing a contemporaneous medical picture of the current nature and severity of the Veteran's kidney disability.  The Board notes that the Veteran was provided the most recent VA examination in March 2009, more than seven years ago.  Since that time, the Veteran and representative have claimed his condition has worsened since the last examination.  Specifically, in the May 2015 hearing, the Veteran explicitly expressed that his kidney condition had progressively worsened. 

The Board notes that when available evidence is not an adequate evaluation of the current condition, VA's duty to assist includes providing a more current examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  The Board finds that not only is the last examination remote, but the examination appears to no longer indicate the Veteran's current level of disability regarding his kidney disability.  Consequently, after all outstanding medical records are associated with the claims file, a more contemporaneous examination is needed to rate the Veteran's claim for an increased rating for a chronic kidney condition.  Allday v. Brown, 7 Vet. App. 517 (1995); Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).  

With regard to the Veteran's claims for increased rating for scars and fragment wounds of the lower extremities, the Board notes that the Veteran filed a timely notice of disagreement in July 2015, to the ratings assigned to those disabilities in a December 2014 rating decision.  No statement of the case has been issued. Therefore, the Board is required to remand those issues for the issuance of a statement of the case. Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1. Obtain all VA treatment medical records not already of record.  

2.  After obtaining appropriate authorization, obtain any private treatment records identified by the Veteran, to include any records from his private chiropractor that are not already of record. 

3.  Issue a statement of the case addressing the issues of entitlement to an increased rating in excess of 20 percent for scars of the bilateral lower extremities, entitlement to an increased rating in excess of 40 for a fragment wound of the right extremity, and entitlement to an increased rating in excess of 20 percent for fragment wounds of the left lower extremity with muscle damage.  Notify the Veteran that he must submit a timely substantive appeal to receive appellate review of those claims.  If a timely substantive appeal is received, return the claims to the Board.

4.  Then, schedule the Veteran for a VA examination for the chronic kidney disability.  The examiner must review the claims file and should note that review in the report.  The VA examiner is asked to provide the current nature and severity of the service connected chronic kidney disability, to include a current diagnosis.  A complete rationale for any opinion expressed should be included in the examination report.  The examiner is requested to specifically state whether the Veteran requires continuous medication for the control of hypertension.  The examiner is also requested to specifically state whether the Veteran had a history of diastolic pressures of predominantly 100 or more prior to using continuous medication for control of hypertension.  The examiner should also provide the information needed to rate renal dysfunction.

5.  Then, readjudicate the claim for increased rating for chronic kidney disease.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


